DETAILED ACTION

The following is a non-final office action is response to communications received on 07/22/2019.  Claims 1-19 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLeod et al. (US 4,993,413) in view of Thomas et al. (US 7,297,100) and further in view of Kraus et al. (US 3,890,953).
Regarding Claim 1, McLeod discloses the invention substantially as claimed.  McLeod teaches an apparatus (Fig 4) comprising: a variable resistor (R1-R10); and a wearable component (2) comprising: a metal wire (18) electrically connected in series with the variable resistor (Figs 2 & 5); and an insulating layer (Fig 2 and Col 7: lines 65-67) covering the metal wire and matching with a shape of an object in which it is to be used (Fig 4). 
As the claims contain a substantial amount of functional language ("configured for", "configured to", etc.), applicant is reminded that, per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  The examiner notes that the artificial bone is not positively claimed and any limitations directed thereto are considered entirely functional.  Further, as the device of combination meets the claimed limitations, the device is considered fully capable of performing the claimed function(s).  
However, McLeod does not specifically disclose wherein the insulating layer is a textile and wherein the device is configured to generate an alternating magnetic field
Thomas teaches a portable magnetic field generating device for therapeutic treatment on the human body (abstract) in the same field of endeavor.  Said device may be secured to a textile layer to provide durability and flexibility and allow the device to be affixed to a particular anatomical region (Col 6: lines 31-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of McLeod with the textile layer, as taught by Thomas in order to properly secure the device to the intended anatomical location while further providing additional durability and flexibility.
Kraus teaches a magnetic field generating device for therapeutic treatment on the human body (abstract) in the same field of endeavor.  Said device utilizes an AC generator (10) to provide low frequency AC to the coil and therefore create an alternating magnetic field for application to the body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the power source of McLeod with the AC power generator, as taught by Kraus, in order to create a device capable of providing an alternating magnetic field to the anatomical body being treated.  As both the McLeod and Kraus devices are designed in order to provide a magnetic field to an area of the body requiring treatment, it would have been obvious to one of ordinary skill to substitute the design of power source for the other.  The proposed combination would involve no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.  “Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.” Id. at 301, 213 USPQ at 536.  
Regarding Claim 4, the combination teaches wherein the device further comprises a controller electrically connected to the variable resistor (Fig 5), and configured to adjust a resistance value of the variable resistor (potentiometer).  
Regarding Claim 4, the combination teaches wherein the metal wire is arranged as a helix (Fig 2 and Col 7: line 67 – Col 8: line 39).  
Regarding Claim 4, the combination discloses the claimed invention except for wherein the resistance value of the variable resistor is in a range of 0 - 200 ohms.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the variable resister to have a value in a range of 0 - 200 ohms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, one of ordinary skill would understand that changing the resistance value would reduce change the intensity of the magnetic field produced by the device, and thus be able to tailor the filed output to the desired treatment.
Regarding Claim 5, the combination teaches the device as set forth in the rejection of claim 1.  However the combination does not specifically disclose wherein the metal wire is formed of a material comprising at least one of copper, aluminum, or gold.   As set forth supra, Kraus teaches a magnetic field generating device for therapeutic treatment on the human body (abstract) in the same field of endeavor.  Said magnetic field generating device comprising a metal wire is formed of a material comprising at least one of copper (Col 3: lines 20-24), aluminum, or gold.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the metal wire of the combination from copper, as taught by Kraus, in order to create carry current and therefore create a magnetic field.  Copper is a very well-known material and would have obvious benefit as a conductor to one of ordinary skill in the art.
Regarding Claim 6, the combination teaches wherein the device further comprises an alternating current power source electrically connected in series with the variable resistor and the metal wire (as discussed in the rejection of claim 1).  
Regarding Claim 7, the combination teaches wherein the device further comprises a switching element (S1) disposed in a series circuit formed of the metal wire, the variable resistor, and the alternating current power source and configured to control on and off status of the apparatus (Fig 5).  
Regarding Claim 8, the combination teaches wherein the wearable component has an accommodating space provided therein (occupied by the tibia in McLeod), wherein the accommodating space is defined by the metal wire and the insulating textile layer (as discussed in the rejection of claim 1).

Allowable Subject Matter
Claims 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Specifically, the prior art fails to teach (1) a method for degrading an artificial bone in situ using the apparatus according to claim 1, the method comprising: adjusting a resistance value of the variable resistor to control strength of the alternating magnetic field of the apparatus, so as to control the degradation rate of the artificial bone; or (2) an artificial bone which is degradable by using the apparatus according to claim 1, the artificial bone comprising: a titanium alloy bone; and/or a magnesium alloy bone having a protective film provided on a surface thereof.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryaby et al. (US 4,266,533), Delisle (US 7,963,904) and Blackwell (US 5,951,459) teach an apparatus comprising a wearable component comprising: a metal wire configured to generate a magnetic field; and an insulating textile layer covering the metal wire.  Gerold et al. (US 8,623,097) teaches an apparatus for control of a degradation rate of an artificial bone, the apparatus comprising a wearable component comprising: a metal wire electrically configured to generate a magnetic field; and an insulating textile layer covering the metal wire and matching with a shape of an object in which the artificial bone is to be used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774